PER CURIAM.
Charles David Carver appeals from the denial of his petition for writ of habeas corpus, which was treated by the trial court as a Rule 3.850 motion. Although the allegations raised by the appellant appear to raise a legally meritorious point, we cannot consider the merits of the appellant’s arguments because his motion was not under oath as required by Rule 3.850. Under Monroe v. State, 371 So.2d 683 (Fla.2d DCA 1979), we must vacate the trial judge’s order disposing of the motion.
Accordingly, we remand this case to the trial court with instructions to deny the motion without prejudice to the appellant to file a sworn motion.
GRIMES, C. J., and SCHEB and DAN-AHY, JJ., concur.